Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1, 6-8, 10 and 15 are currently under examination, wherein no claim has been amended in appellant’s pre-appeal brief conference request filed on October 4, 2022.
Status of Previous Rejections
2.	The finality of the Office action dated August 1st, 2022 had been withdrawn in light of appellant's arguments in the request and pre-appeal brief conference decision dated November 8, 2022. The new ground(s) of rejections are established as follows. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 
invention is not identically disclosed as set forth in section 102 of this title, if the differences
 between the claimed invention and the prior art are such that the claimed invention as a whole 
would have been obvious before the effective filing date of the claimed invention to a person 
having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not 
be negated by the manner in which the invention was made.

3.	Claims 1, 6, 8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Akagawa et al. (US Pub. 2015/0217409 A1) in view of Stevens et al. (US Pub. 2012/0245196 A1).
With respect to claims 1, 6, 8, 10 and 15, Akagawa et al. (‘409 A1) discloses a solder paste containing a solder alloy ball and a flux comprising by weight 5-10% of an activator including a combination of an organic acid, an amine and a halogen compound comprising aryl halide comprising aryl iodides including an iodobenzene (e.g. 2-4% of an organic acid, 2-3% of an amine and 1-3% of an iodobenzene) (abstract, paragraphs [0025], [0070], [0120], [0129] and [0141]-[0143]). Therefore, Akagawa et al. (‘409 A1) at least suggests that an aryl iodide can be used as an activator in the disclosed flux without specifying the aryl iodides as claimed (e.g. 1-iodonaphthlene). 
Stevens et al. (‘196 A1) discloses that aryl iodides would include commercially available 1-iodonaphthlene and iodobenzene (paragraph [0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the iodobenzene of Akagawa et al. (‘409 A1) with the 1-iodonaphthlene as claimed with an expectation of success, because they are functionally equivalent in terms of being used as an activator in a flux as disclosed by Akagawa et al. (‘409 A1) in view of Stevens et al. (‘196 A1). See MPEP 2144.06. The content ranges of the iodine-containing cyclic compound and the activator suggested by Akagawa et al. (‘409 A1) in view of Stevens et al. (‘196 A1) would overlap the claimed ranges. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of Akagawa et al. (‘409 A1) in view of Stevens et al. (‘196 A1) with an expectation of success because Akagawa et al. (‘409 A1) in view of Stevens et al. (‘196 A1) discloses the same utility over the entire suggested ranges.
4.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Akagawa et al. (‘409 A1) in view of Stevens et al. (‘196 A1) as applied to claims 1, 6 and 8 above and further in view of Yukikata et al. (US Pub. 2018/0015576 A1). 
	Akagawa et al. (‘409 A1) in view of Stevens et al. (‘196 A1) does not specify the flux content range in the solder paste as clamed. Yukikata et al. (‘576 A1) discloses mixing by mass 5-20% of a flux with 80-95% of solder alloy powders to form a solder paste (abstract and paragraph [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mix by mass 5-20% of a flux disclosed by Akagawa et al. (‘409 A1) in view of Stevens et al. (‘196 A1) with 80-95% of solder alloy powders in order to form a solder paste as disclosed by Yukikata et al. (‘576 A1). 
Response to Arguments
5.	The appellant’s arguments in the request have been fully considered but they are not persuasive.
First, the appellant argues that Suzuki et al. (‘063) does not disclose that iodobenzene of Akagawa et al. (‘409 A1) and the claimed 1-iodonaphthlene are functionally equivalent as a flux component in a flux for a solder paste. In response, see the new ground of rejection of the claimed 1-iodonaphthlene above.
Second, the appellant argues that the respective content ranges of the three types of activator in the flux as stated in the Office action dated August 1st, 2022 is unreasonable and unsupported. In response, the examiner notes that Akagawa et al. (‘409 A1) does disclose that the activator of the flux would include a combination of an amine, an organic acid and a halogen compound (paragraph [0120]) and that the content ranges of the activator in the flux of (1C), (2C), (3C) and (4C) are 5% of an organic acid, 5% of an amine, 10% of an organic acid and 10% of a halogen compound respectively (paragraphs [0141]-[0143], indicating clearly that the content ranges of the activator in the flux including all the three kinds of organic acid, amine and halogen compound would be 5-10%. Therefore, Akagawa et al. (‘409 A1) at least suggests a flux containing by weight 2-4% of an organic acid, 2-3% of an amine and 1-3% of an iodobenzene which overlap the claimed ranges respectively as stated in the Office action dated August 1st, 2022. The rejection is proper and maintained herein. The same results would be expected from the claimed and Akagawa et al. (‘409 A1) in view of Stevens et al. (‘196 A1) and further in view of Yukikata et al. (‘576 A1)’s solder pastes by one of ordinary skill in the art because all the limitations in the instant claims are met by Akagawa et al. (‘409 A1) in view of Stevens et al. (‘196 A1) and further in view of Yukikata et al. (‘576 A1).
Conclusion
6.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        


/Weiping Zhu/
Primary Examiner, Art Unit 1733

11/8/2022